Title: From Benjamin Franklin to [the Duc de Deux-Ponts], [on or after 14 June 1783]
From: Franklin, Benjamin
To: Deux-Ponts, Charles-Auguste, duc de


          
            [on or after June 14, 1783]
          
          Reponse
          Without Information what are the Productions & Manufactures of
            the Palatinate & of Bavaria and their Prices, of which Mr Franklin is totally
            ignorant, it is impossible for him to say what of them will be proper for a Commerce
            with the United States of America. He can only answer in general, that America purchases
            from Europe all kinds of Woollens & Linnens coarse & fine, proper for Clothing
            of Men & Women; with a variety of Iron & Steele Manufactures. And she pays in
            Tobacco, Rice, Indigo, Bills of Exchange or Money. If the Electorates abovementioned can
            furnish any of these Manufactures cheaper than France, Holland, or England, they may
            thereby obtain a Share of the American Commerce. But it will be prudent for the
            Merchants to send a discreet intelligent Man with a small Cargo of Samples of all their
            Kinds of Goods, in order to obtain a thorough Knowledge of the Nature of the Commerce in
            that Country, and of the Kinds of Goods & Proportions of their Quantities, that are
            most in demand there, before they hazard the making of large Adventures.— There is no
            doubt but that the Commerce of the German States will be favourably receiv’d in America,
            where a great many People of that Nation are establish’d. Mr F. will give it all the
            Encouragement that can be expected of him: but he cannot take upon him to point out and
            name as he has been desired the most Solid Houses of Commerce there, having been long
            absent from that Country, and the War having probably made a Change in the Circumstances
            of many.
        